Citation Nr: 1729756	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  05-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vertigo, to include as secondary to service-connected otitis media with hearing loss or tinnitus.

2.  Entitlement to a compensable rating for service-connected lichen planus of the lips, eczematous dermatitis, tinea pedis, and tinea cruris, formerly evaluated as dermatophytosis of the feet and occasional candidiasis in the corner of the mouth (skin disability), to include separate compensable ratings for such disabilities.

3.  Entitlement to a compensable rating for service-connected otitis media with hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1950 to October 1952.  These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004, July 2010, and November 2014 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA) that, in pertinent part, granted service connection for candidiasis of the lips and combined such with the 10 percent evaluation for dermatophytosis of the feet and continued a 0 percent rating for otitis media with hearing loss.

In October 2007, the Board, in pertinent part, remanded the issue of evaluation of the skin condition of the feet and lips for further development.  It was returned to the Board in May 2010, and the appeal was denied.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (CAVC or the Court).  In October 2010, the Court vacated the Board's decision and remanded the matter for further appellate consideration, with specific instructions to consider whether separate ratings are appropriate for the Veteran's various skin disabilities.  The Board in turn remanded the matter to the AMC for additional development in March 2011 and August 2015.  

The Veteran testified at an August 2007 hearing held at the RO before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.  In February 2015 correspondence, the Board informed the Veteran that the VLJ who has presided over the hearing was no longer employed by the Board and offered him the opportunity for a new hearing before a sitting VLJ.  He failed to respond, and his representatives have stated on several occasions that no hearing was desired.  Thus, the Board will proceed under the understanding that he does not desire an additional hearing.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is required to clarify the nature, cause, and current severities of the disabilities on appeal before these matters may be adjudicated on their merits.  Specifically, there has been, to date, no adequate medical opinion regarding the Veteran's claimed vertigo disability, which has been well documented as benign paroxysmal positional vertigo (BPPV).  Moreover, it is unclear from the record whether the Veteran's otitis media is suppurative or nonsuppurative (as he has claimed the latter) or whether such disability involves external otitis (as noted in various treatment records), which is evaluated under a separate rating criteria.  In addition, there are several skin diagnoses in the record that are not explicitly service-connected, and it is critical to determine whether the symptoms and pathology from such disabilities may be distinguished from those of explicitly service-connected disabilities pursuant to Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, and considering the most recent examinations in the record were conducted over a year ago (in January 2016), additional remand is needed. 
Thus, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the Veteran's claimed vertigo disability, any skin disabilities, or otitis media with hearing loss (to include any and all audiometric studies conducted).

2. Then, arrange for the Veteran to be examined by an ear, nose, and throat (ENT) specialist or otolaryngologist to determine the nature and likely etiology of his alleged vertigo disability.  For purposes of this examination, the examiner should note that a current diagnosis of BPPV has been clinically confirmed by an abnormal February 2013 video nystagmography (VNG).  Based on an examination, review of the entire record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please opine whether the Veteran's BPPV is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to his military service, to include conceded noise exposure or otitis media therein.

b. Please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's BPPV is CAUSED BY OR PROXIMATELY DUE TO his service-connected otitis media with hearing loss or tinnitus.

c. Please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's BPPS is AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his service-connected otitis media with hearing loss or tinnitus.

The examiner must ALSO describe the current severity of the Veteran's service-connected otitis media with hearing loss.  To that end, the examination MUST INCLUDE audiometric studies to determine the extent and severity of any hearing loss associated with the Veteran's service-connected disability.  

The examiner must also clarify whether the Veteran has, as his own statements and medical records have suggested at times, external otitis (and if so, whether there is associated swelling, dry and scaly or serous discharge, or itching requiring frequent and prolonged treatment) or chronic suppurative otitis media, mastoiditis, or cholesteatoma (and if so, whether such is during suppuration or involves aural polyps).  

The examiner must also consider and discuss the applicability of all other diagnostic codes provided for in the relevant rating criteria and note the presence or absence of all symptoms or pathology described therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a dermatologist to determine the nature and likely cause of his service-connected skin disabilities and the relationship of such disabilities with other documented conditions that are not explicitly service connected (including, but not limited to, cheilitis, actinic keratosis, psoriasis, seborrheic dermatitis, seborrheic keratosis, lentigo, and a history of malignant skin neoplasm).  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Please identify and clarify ALL SKIN DIAGNOSES FOUND ON EXAMINATION OR DOCUMENTED IN THE VETERAN'S RECORDS.  If any documented diagnoses describe or apply to the SAME pathology or symptoms, OR are otherwise redundant or erroneous, the examiner MUST note that for the record and explain WHY that is so.

b. Is there clear evidence that the symptoms, pathology, and impairment attributable to service-connected skin disabilities (i.e., lichen planus of the lips, eczematous dermatitis, tinea pedia, tinea cruris, dermatophytosis of the feet, or candidiasis in the corners of the mouth) may be distinguished from those that are not explicitly service-connected?  The examiner MUST EXPLAIN his or her answer with citation to medical evidence, literature, or other sources.

i. IF SO, please describe the symptoms and pathology attributable TO EACH SERVICE-CONNECTED DISABILTY OR THOSE THAT CANNOT BE DISTINGUISHED FROM SERVICE-CONNECTED DISABILITIES, to include, but not limited to, the location of affected areas and percentages of exposed and total body areas affected, whether each such disability has been productive of scarring or disfigurement, as well as the names and types of medications or treatments prescribed for each such disability (e.g., topical, oral, corticosteroid, antifungal, etc.).   

The examiner must also estimate the percentages of exposed and total body areas affected by SERVICE-CONNECTED SKIN DISABILITIES AND THOSE THAT CANNOT BE DISTINGUISHED FROM SERVICE-CONNECTED DISABILITIES in the aggregate.

ii. IF NOT, please describe the symptoms and pathology attributable to EACH SKIN DISABILITY IDENTIFIED, REGARDLESS OF WHETHER EXPLICITLY SERVICE-CONNECTED OR NOT, to include, but not limited to, the location of affected areas and percentages of exposed and total body areas affected, whether each disability has been productive of scarring or disfigurement, as well as the names and types of medications or treatments prescribed for each disability (e.g., topical, oral, corticosteroid, antifungal, etc.).  

The examiner must also estimate the percentages of exposed and total body areas affected by ALL IDENTIFIED SKIN DISABLIITIES in the aggregate.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




